Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed 07/22/22 Application No. 17/088,318 in which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.

Response to Amendment
•    Applicant’s amendments necessitated new grounds of rejection
•    This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (U.S. PGPub 2014/0280595; hereinafter “Mani”) and in view of Flesher et al. (U.S. PGPub 2004/0103147; hereinafter “Flesher”) and further in view of in view of Keshava (U.S. PGPub 2018/0041336; hereinafter “Keshava”).

As per claims 1 and 14, Mani discloses a method comprising: receiving a request to extend a data tenancy in a home region for a customer to an extended region for the customer, (See paras. 23, 30, wherein regions are disclosed; as taught by Mani.)
identifying data records associated with the data tenancy to be extended to the extended region; (See paras. 23, 30, wherein regions are disclosed, also See para. 203 and 230, wherein geographic regions and data records are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)
wherein the channel is separate from an existing channel between the home region and the extended region; (See paras. 30-32, wherein multiple regions are disclosed, also See paras. 408 and 421, wherein channel between DMA-SD are disclosed; as taught by Mani.)
and communicating the identified data records from the first server in the home region to the second server in the extended region via the channel. (See paras. 23, 30, wherein regions are disclosed, also See para. 203 and 230, wherein geographic regions and data records are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)
However, Mani fails to disclose in addition to an existing channel between the home region and the extended region, establishing a dedicated channel between a first server in the home region and a second server in the extended region. 
On the other hand, Flesher teaches in addition to an existing channel between the home region and the extended region, establishing a dedicated channel between a first server in the home region and a second server in the extended region. (See para. 109, wherein designated communication channels are disclosed; as taught by Flesher.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Flesher teachings in the Mani system. Skilled artisan would have been motivated to incorporate method for collaborating and protecting sensitive data between multiple networks taught by Flesher in the Mani system for providing cloud based scalable multi-media conferencing.  In addition, both of the references (Mani and Flesher) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database operations.  This close relation between both of the references highly suggests an expectation of success. 

However, the combination of Mani and Flesher fails to wherein the extended region is geographically different from the home region.
On the other hand, Keshava wherein the extended region is geographically different from the home region. (See para. 78, wherein geographically dispersed units are disclosed;  as taught by Keshava.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Keshava teachings in the combination of Mani and Flesher system. Skilled artisan would have been motivated to incorporate method for providing key store service taught by Keshava in the combination of Mani and Flesher system for providing cloud based scalable multi-media conferencing.  In addition, both of the references (Mani, Flesher and Keshava) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. This close relation between both of the references highly suggests an expectation of success. 

As per claims 2 and 15, the combination of Mani and Flesher further discloses determining a size of the identified data records; (See paras. 27, 32, wherein variable size of data are disclosed; as taught by Mani.)
and based in part on the size of the identified data records, selecting a secondary communication channel between the first server in the home region and the second server in the extended region. (See paras. 87, 112 and 275, wherein replication process are disclosed; as taught by Mani.)
However, the combination of Mani and Flesher fails to disclose wherein the secondary communication channel is dedicated to replicating the identified data records from the first server in the home region to the second server in the extended region. 
On the other hand, Keshava teaches wherein the secondary communication channel is dedicated to replicating the identified data records from the first server in the home region to the second server in the extended region. (See para. 144, wherein replicating data across locations are disclosed; as taught by Keshava.)
See claims 1 and 14 for motivation above.

As per claims 3 and 16, the combination of Mani, Flesher and Keshava further discloses wherein determining the size of the identified data records comprises determining a number of records associated with the data tenancy. (See paras. 23, 30, wherein regions are disclosed, also See para. 203 and 230, wherein geographic regions and data records are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)

As per claims 4 and 17, the combination of Mani, Flesher and Keshava further discloses wherein determining the size of the identified data records comprises determine a number of bits of the identified data records associated with the data tenancy. (See paras. 26, 32, wherein bits of data are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)

As per claims 5, 10 and 18, the combination of Mani, Flesher and Keshava further discloses wherein the establishing comprises: establishing a memory space for the identified data records; (See paras. 26, 32, wherein bits of data and memory space are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)
and writing the identified data records to the memory space. (See paras. 26, 32, wherein bits of data and memory space are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)

As per claims 6, 11 and 19, the combination of Mani, Flesher and Keshava further discloses communicating updates for one or more existing tenancy records over a primary communication channel. (See paras. 42, 91-92 and 112, wherein multi tenancy are disclosed; as taught by Mani.)

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Mani and Keshava further discloses the communicating comprises pulling the identified data records from the first server in the home region to the second server in the extended region. (See paras. 30-32, wherein multiple regions are disclosed, also See paras. 408 and 421, wherein channel between DMA-SD are disclosed; as taught by Mani.)
However, the combination of Mani and Keshava fails to disclose the dedicated channel.
On the other hand, Flesher teaches the dedicated channel. (See para. 109, wherein designated communication channels are disclosed; as taught by Flesher.)
See claim 1 for motivation above.

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Mani and Keshava further discloses wherein the communicating comprises pushing the identified data records from the first server in the home region to the second server in the extended region. (See paras. 30-32, wherein multiple regions are disclosed, also See paras. 408 and 421, wherein channel between DMA-SD are disclosed; as taught by Mani.)
However, the combination of Mani and Keshava fails to disclose the dedicated channel.
On the other hand, Flesher teaches the dedicated channel. (See para. 109, wherein designated communication channels are disclosed; as taught by Flesher.)
See claim 1 for motivation above.

As per claim 9, Mani discloses a method performed by a processor of a server of an extended region, the method comprising: receiving a request to extend a data tenancy from a home region for a customer; (See paras. 23, 30, wherein regions are disclosed; as taught by Mani.)
communicating the request to the home region; (See paras. 23, 30, wherein regions are disclosed, also See para. 203 and 230, wherein geographic regions and data records are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)
processing the replicated data records; (See paras. 87 and 112, wherein replicated data are disclosed; as taught by Mani.)
and backfilling the replicated data records. (See paras. 87 and 112, wherein replicated data are disclosed; as taught by Mani.)
However, Mani fails to disclose a dedicated communication channel.
On the other hand, Flesher teaches a dedicated communication channel. (See para. 109, wherein designated communication channels are disclosed; as taught by Flesher.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Flesher teachings in the Mani system. Skilled artisan would have been motivated to incorporate method for collaborating and protecting sensitive data between multiple networks taught by Flesher in the Mani system for providing cloud based scalable multi-media conferencing.  In addition, both of the references (Mani and Flehser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database operations.  This close relation between both of the references highly suggests an expectation of success. 

However, the combination of Mani and Flesher fails to disclose based in part on a number of data records associated with the data tenancy in the home region, receiving replicated data records for the data tenancy.
On the other hand, Keshava teaches based in part on a number of data records associated with the data tenancy in the home region, receiving replicated data records for the data tenancy. (See para. 144, wherein replicating data across locations are disclosed; as taught by Keshava.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Keshava teachings in the combination of Mani and Flesher system. Skilled artisan would have been motivated to incorporate method for providing key store service taught by Keshava in the combination of Mani and Flesher system for providing cloud based scalable multi-media conferencing.  In addition, both of the references (Mani, Flesher and Keshava) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data replication. This close relation between both of the references highly suggests an expectation of success. 

As per claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Mani, Flesher and Keshava further discloses storing the replicated data records and the updates to the one or more records in a sequential order, wherein the storing the updates is paused until prior sequentially numbered replicated data records are stored. (See paras. 42, 91-92 and 112, wherein multi tenancy and replication process are disclosed, also See Fig. 18, para. 335, wherein sequence for MSP tenant are disclosed; as taught by Mani.)

As per claim 13, the rejection of claim 9 is hereby incorporated by reference, the combination of Mani, Flesher and Keshava further discloses wherein the receiving comprises pulling the replicated data records from a first server in the home region via the dedicated communication channel. (See paras. 42, 91-92 and 112, wherein multi tenancy and replication process are disclosed, also See paras. 408 and 421, wherein channel between DMA-SD are disclosed; as taught by Mani.)

As per claim 17, the rejection of claim 15 is hereby incorporated by reference, the combination of Mani, Flesher and Keshava further discloses wherein determining the size of the stored data records comprises determining a number of bits of the stored data records associated with the data tenancy. (See paras. 26, 32, wherein bits of data are disclosed, also See paras. 91, 245 and 297, wherein multi tenancy are disclosed; as taught by Mani.)







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153